DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 03/09/2022 have been fully considered but they are not persuasive. 
103
Applicant argues that Forstall does not provide ride data to a mapping application via a ride service API, as in claim 1. The Examiner disagrees. 
As an initial matter, Forstall was merely relied upon to show that obtaining information at a mapping application from a provider of a ride sharing application, separate from the mapping application was old and well known at the time the invention was filed. Tulabandhula was already relied upon to teach the specifics of the “information”. The Examiner maintains that the combination of Tulabandhula and Forstall teach the system as recited. 
Further, In response to applicant's argument that the references could not be combined and would require a substantial reconstruction, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Applicant further argues that Forstall does not provide ride data to a mapping application via a ride service API, as in claim 1. The Examiner agrees, as Forstall was not cited to teach this limitation. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant’s arguments refute the findings of the Examiner without providing any evidence see Applicant’s remarks pg. 10; para 2. The Examiner reminds Applicant, [ The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.").}
Accordingly, Applicant’s arguments are not persuasive and the rejections are maintained. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9, 11-16 and 18-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tulabandhula U.S. Pre-Grant Publication No. 2017/0357914 A1 in view of Forstall U.S. Pre-Grant Publication No. 20130325340 A1 in further view of Perry et al. U.S. Pre-Grant Publication No. 2013/0290040 A1 and Glaser U.S. Pre-Grant Publication No. 2018/0308064 
As per Claims 1 and 14, receiving, via a user interface, a request to obtain travel directions to a destination (see para. 38 and 43);
 generating, by one or more processors, via an application (see para. 36), multi-modal travel directions for traveling to the destination, including (see para. 45 and fig. 4):
obtaining, at the application from a provider of a ride service application, via a ride service application program, an indication of a ride to traverse a first segment of the route between a pick-up location and a drop-off location, the ride service defining a first mode of transport (see para. 45 and 47), including invoking, by the application, the ride service system to transmit a request for the ride with an indication of rider identification information for a user  (see para. 81) and the pick-up location to the ride service application (see para. 81 and 37-38) and receiving a response to the request from the ride service application including at least one of: types of ride services available, or an estimated price for each type of ride service (see para. 82);
obtaining travel directions from a navigation server (see fig. 1), to traverse another segment of the route using a second mode of transport different from the first mode (see para. 45 and 47); and
providing an indication of the generated multi-modal directions via the user interface, including displaying one or more types of ride services available (see para. 45 and Fig. 4).
Tulabandhula does not explicitly teach obtaining information at a mapping application from a provider of a ride sharing application, separate from the mapping application as described in Forstall (see para. 144-145). Since each individual element and its function are shown in the prior art, albeit shown in separate embodiments, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself-that is in the substitution of the mapping and ridesharing application of Forstall for the ride service application of Tulabandhula. Further, the simple substitution for one known element for another producing a predictable result renders the claim obvious.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Tulabandhula to include the teachings of Forstall so that on-screen controls are kept to a minimum in order to display as much of the interactive map as possible, as taught by Forstall para. 5.
Tulabandhula does not explicitly teach a ride service API and using said API to perform a booking. Perry describes this at para. 9 and 27. Since each individual element and its function are shown in the prior art, albeit shown in separate embodiments, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself-that is in the substitution of the (API of Perry) for the ride service application of Tulabandhula. Further, the simple substitution for one known element for another producing a predictable result renders the claim obvious. It would have been prima facie obvious to one of ordinary skill in the art to modify the system of Tulabandhula to include the teachings of Perry to allow reservations through a central dispatch as taught by Perry.
Tulabandhula does not explicitly teach the limitation taught by Glaser including retrieving the navigation directions to traverse the second segment of the route using the second mode of transport from a navigation server operated separately and independently of the provider of the ride service (see para. 35); It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to modify the systems of Tulabandhula and Perry to include the teachings of Glaser to provide directions to a service provider on a trip, as taught by Glaser.
As per Claim 2, Tulabandhula in view of Forstall in further view of Perry and  Glaser teaches the method of claim 1 as described above. Tulabandhula further teaches wherein an endpoint of the other segment of the route is the pick-up location for the ride (see fig. 4); the method further comprising:
determining an estimated time when a user reaches the pick-up location in accordance with the obtained travel directions for the first segment (see para. 9);
wherein obtaining the indication of the ride from the third-party provider includes requesting that the ride begin at the estimated time, at the pick-up location (see para. 76).
As per Claims 3 and 15, Tulabandhula in view of Forstall in further view of Perry and Glaser teaches the method of claim 1 as described above. Tulabandhula further teaches wherein generating the multi-modal travel directions includes:
obtaining respective indications for a plurality of candidate rides, each having a pick-up location and a drop-off location, and each associated with a price and time estimate (see para. 33); and selecting the ride from the plurality of candidate rides (see para. 9).
As per Claims 4 and 16, Tulabandhula in view of Forstall in further view of Perry and Glaser teaches the method of claim 3 as described above. Tulabandhula further teaches wherein generating the multi-modal travel directions includes using an optimization technique to minimize an overall price of travelling to the destination (see para. 66).
As per Claims 6 and 18, Tulabandhula in view of Forstall in further view of Perry and Glaser teach the method of claim 3 as described above. Tulabandhula further teaches wherein obtaining the respective indications for the plurality of candidate rides includes obtaining the respective indications from a multiplicity of providers of ride service (see para. 9 and 76)
As per Claims 7 and 19, Tulabandhula in view of Forstall in further view of Perry and Glaser teach the method of claim 3 as described above. Tulabandhula further teaches obtaining, by the one or more processors, user data related to at least one of (i) preferred providers of ride services or (ii) preferred mode of transport (see para. 9 and 44);
wherein selecting the ride from the plurality of candidate rides includes selecting the ride in view of the obtained user data (see para. 50).
As per Claims 11, Tulabandhula in view of Forstall in further view of Perry and Glaser teaches the system of claim 1 as described above. Tulabandhula does not explicitly teach the limitation taught by Glaser retrieving the navigation directions to traverse the second segment of the route using the second mode of transport using cached map data stored in a local memory of the computing device (see para. 35). It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to modify the system Tulabandhula to include the teachings of Glaser to provide directions to a service provider on a trip, as taught by Glaser.
As per Claims 8 and 20, Tulabandhula in view of Forstall in further view of Perry and Glaser teaches the method of claim 1 as described above. Tulabandhula further teaches wherein obtaining the navigation directions to traverse the other segment of the route includes obtaining walking directions to the pick-up location or walking directions from the drop-off location (see fig. 4) 
As per Claim 9, Tulabandhula in view of Forstall in further view of Perry and Glaser teaches the method of claim 1 as described above. Tulabandhula further teaches obtaining the indication of the ride includes:
selecting the pick-up location in view of at least one of (i) traffic, (ii) one-way streets, or
(iii) cost, (see para. 49) and
specifying the selected pick-up location to the third-party provider of the ride service when obtaining the indication of the ride (see para. 33).
As per Claim 12, Tulabandhula in view of Forstall in further view of Perry and Glaser teaches the method of claim 1 as described above. Tulabandhula further teaches wherein obtaining the navigation directions to traverse the other segment of the route using the second mode of transport includes obtaining one of driving directions, walking directions, or public transport directions (see fig. 4).
As per Claim 13, Tulabandhula in view of Forstall in further view of Perry and Glaser teaches the method of claim 1 as described above. Tulabandhula further teaches wherein providing the indication of the generated multimodal directions via the user interface includes displaying a visualization of the route on a digital map (see fig. 4).

Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tulabandhula U.S. Pre-Grant Publication No. 2017/0357914 A1 in view of Forstall U.S. Pre-Grant Publication No. 20130325340 A1 in further view of Perry et al. U.S. Pre-Grant Publication No. 2013/0290040 A1 and Glaser U.S. Pre-Grant Publication No. 2018/0308064 and Glaser U.S. Patent No. 10,082,793 B1
As per Claims 5 and 17, Tulabandhula in view of Perry in further view of Glaser teaches the system of claim 3 as described above. Tulabandhula does not explicitly teach the limitation taught by Glaser wherein generating the multi-modal travel directions includes using an optimization technique to minimize an overall time of travelling to the destination (see Col. 11 lines 24-30). It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to modify the system Tulabandhula to include the teachings of Glaser to find the shortest distance for a user itinerary, as suggested by Glaser
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONYA S JOSEPH whose telephone number is (571)270-1361. The examiner can normally be reached M-F 6:30-2:30, First Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TONYA JOSEPH/Primary Examiner, Art Unit 3628